FILED
                            NOT FOR PUBLICATION                              OCT 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10364

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00102-RCJ

  v.
                                                 MEMORANDUM *
THOMAS VINCENT REES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Thomas Vincent Rees appeals from the 60-month sentence imposed

following his guilty-plea conviction for possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rees contends that the district court erred by denying his motion for a

continuance of the sentencing hearing. Though he pleaded guilty pursuant to a

plea agreement in which he waived his right to appeal any aspect of his sentence,

Rees contends that the waiver is inapplicable because the district court’s denial of a

continuance prevented it from considering, or having an adequate opportunity to

consider, all of the evidence he submitted in favor of a lower sentence. The record

reflects that the district court considered all of the evidence Rees submitted during

sentencing. Rees’ appeal is thus barred by a valid appeal waiver. See United

States v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007) (A valid appeal waiver will not

apply if the sentence does not comport with the terms of the plea agreement or

violates the law).

      AFFIRMED.




                                           2                                    10-10364